Exhibit 10.1

 

PZENA INVESTMENT MANAGEMENT, LLC

AMENDMENT TO AMENDED AND RESTATED OPERATING AGREEMENT

 

This Amendment to the Amended and Restated Operating Agreement dated as of
October 30, 2007,  (herein called “this Amendment”) is hereby made and executed
by Pzena Investment Management, Inc. as the Managing Member  (the “Managing
Member”) of Pzena Investment Management, LLC, a Delaware limited liability
company (the “Company”) established under a restated Operating Agreement dated
as of January 3, 1996, and amended by various amendments reflected in the record
books of the Company (as amended, the “Operating Agreement”), and those Class B
Members whose signatures are affixed hereto. Capitalized terms used but not
defined herein have the meanings given to them in the Operating Agreement.

 

WHEREAS, the Managing Member has determined to amend the notice provision under
Section 2.01(b) of Article II of Exhibit B to the Operating Agreement; and

 

WHEREAS, pursuant to Section 11.01 of the Operating Agreement, terms and
provisions of the Operating Agreement, including any Exhibit or Schedule
thereto, may be modified or amended at any time and from time to time with the
written consent of the Managing Member and a Majority in Interest of the Class B
Members.

 

NOW THEREFORE, pursuant to Section 11.01 of the Operating Agreement, the
Managing Member amends Exhibit B to the Operating Agreement as follows:

 

Article II, Section 2.01(b) is hereby amended to replace the notice provision in
its entirety with the following:

 

The Managing Member shall provide, in respect of at least one (1) Exchange Date
in each Annual Period, a written notice (an “Exchange Notice”) to all Class B
Members at least fifteen (15) calendar days prior to such Exchange Date.  In
respect of any other Exchange Date within such Annual Period, the Managing
Member may provide an Exchange Notice to one or more Class B Members such number
of days prior to such Exchange Date as the Managing Member may determine in its
sole discretion.

 

This Amendment may be executed in one or more counterparts, and each of such
counterparts shall for all purposes be deemed to be an original.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed to be effective as of
March 24, 2010.

 

 

MANAGING MEMBER:

 

Pzena Investment Management, Inc.

 

/s/ Richard S. Pzena

 

 

 

By: Richard S. Pzena, Chief Executive Officer

 

CLASS B MEMBERS:

 

/s/ Richard S. Pzena

 

 

 

Richard S. Pzena

 

 

 

 

 

 

 

 

 

 

 

/s/ John P. Goetz

 

 

 

John P. Goetz

 

 

 

 

 

 

 

 

 

 

 

/s/ William L. Lipsey

 

 

 

William L. Lipsey

 

 

 

 

 

--------------------------------------------------------------------------------